Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 9 and 16-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0271514 A1 to Thomas et al., hereinafter, “Thomas” in view of US 2014/0040058 to Aklian. 
Claim 1. A method comprising: obtaining a template feature map representing a visual representation of a plurality of features provided by an operator; Thomas [FIG. 10], [FIG.15]

receiving a series of usage data associated with a first client; Thomas [0007] teaches a data analysis component determines usage statistics associated with application programs installed on the client device based upon the usage data. The usage statistics may include measurements of usage time, number of uses, and sequence of usage of specified ones of the application programs.

Thomas [0076] teaches a preferred embodiment of the computer usage monitoring system of the present invention may be used in a distributed system 10 of the type shown in FIG. 1. The distributed system 10 includes a number of client computers 12 in communication with a server computer 14 through a network 18. Each of the client computers 12 may concurrently run a client monitoring module 20 for tracking usage of application programs installed on the client computers 12 in accordance with monitoring profiles (described below). 

Thomas [0089] teaches each monitoring profile will typically specify the application programs, and the features in such programs, which should be tracked. Monitoring profiles by default record entry into and exit from each application program in order to measure the duration of usage of each application.

Thomas [0091] teaches this merging process would involve concatenating the different program features to be tracked from each constituent application profile such that usage of each program feature is only reported once during each reporting period.

Thomas [0092] teaches each client monitoring agent 52 is also capable of collecting, in accordance with the applicable application profile, data pertaining to usage of defined "features" of application programs. In the context of the present invention the term "feature" is intended to refer to the operation or function performed by a series of keystrokes or mouse clicks.

Thomas [0106] teaches Use of specific features within each chosen application are tracked according to the application profile during usage of the chosen applications by such user(s).

comparing the usage data with each feature included in the template feature map to determine whether each feature is associated with the first client; Thomas [0135] teaches Usage Histogram: The aggregate time which application invoked by a user within a predefined time period was actually used is displayed. Also displayed is the aggregate idle time associated with each application (i.e., the period of user inactivity associated with each application). [0136] Usage Comparison: A comparison of the usage histograms associated with a given user over multiple periods of time (one day vs. another, or morning vs. afternoon). [0137] Application Usage: A display indicative of the extent of usage of particular features of a given application.

While Thomas fails to explicitly teach modifying the template feature map, Aklian in the same field of monitoring usage, teaches for each feature associated with the first client, modifying the template feature map to include a first action on the template feature map near each feature associated with the first client; Aklian Fig. 23, Fig 24, Fig 27A and 27B

Aklian [0127] teaches FIGS. 19A and 19B illustrate an exemplary process whereby the software allows users to design and share assays and creates opportunities for other users to download assay projects, templates, or components via the Main Extranet WWW Library (1900) and build on these assays to create new assays which can also be shared. This may also create a collaborative working environment. The logical flow is described as follows. The user downloads the assay template files from the Main Extranet WWW Library (1900). The user can then modify the properties for elements, operations, and plugins as needed (1902). The user can add new elements, operations, and plugins to the assay template (1904). Additionally, the user can delete elements, operations, and plugins from the assay template. The user can run the Wizard to evaluate assay parameters (1906) and run plugins as needed (1908). If data is generated, it can be imported (1910). The user can also analyze data (1912). The user can save this assay and the user signature is added (1916), the admin is notified to sign as witness (1918). In some configurations, the administrator (e.g.: supervisor, lab head, manager) may be notified that the user has saved an assay and the admin is notified to sign (1918). This notification can be provided via various methods such as email, however in one embodiment, the administrator version of the software allows for managing other users. The admin signs the user assay project (1920). The admin transaction log file records the admin has signed the user project (1922). In other instances the software may be configured such that admin signature is not needed. The user transaction log file is generated (1924). The assay project and transaction log are added to the library (1926).

Aklian [0138] teaches FIG. 23 illustrates an exemplary graphical user interface from the assay software techniques described herein. The software includes a graphical user interface (GUI) which would allow a user to visually design an assay using elements, operations, and plugins as outlined in FIG. 22, including left tree navigation (2300), tabbed navigation panel (2302), customized toolbar with commonly used iconic representations of elements, operations, and plugins (2304), workspace (2306), example icons such as a culture flask element icon (2308), culture media element icon (2310), cells element icon (2312), warm media operation icon (2314), linking relationships (2316).

Aklian [0143] teaches this example depicts a plugin with a specialized properties interface (2600). While elements and operations have properties boxes, plugins may have the option of a specialized properties interface. In this example, the plugin of type 384 Plugin (2600) named 384 Well Plate (2602) is shown. Microplates are common in assays and are available in a variety of matrix sizes. Each well in a microplate may contain different experiments with different experimental parameters. In the plugin, a plate map or microplate is shown (2604). The map depicts various areas within the microplate. For example, the first 2 columns (2606) may contain positive controls--substances known to show a positive response. The positive control wells are also labeled at the top of the plate by color, name, and notes (2608) and assigned a unique color on the map (2606). The user can assign as many wells with as many labels as needed to create a plate map. Controls allow the user to add to a selection, remove a selection, clear a selection, or create a new selection on the plate (2610). The negative controls are wells which should not elicit a response in the assay (2612). These wells are shown on the far right of the plate map (2614). The experimental wells are labeled at the top (2616) and shown in the center area of the plate map by color (2618). This type of plugin with a specialized properties interface allows the user to visually design the plate map for an assay. Furthermore, the plate map may be used for many experiments since it can be stored as a template in the library (330). The user can run many plates (as often occurs in high throughput screening labs) using the same template without having to re-enter properties. Additionally, technology providers (e.g.: assay kit providers) can prepare such plugins and allow users to download them such that the user can quickly run an assay as described by the manufacturer. Furthermore, this is only one type of plugin that can be created. Specialized properties interface plugins can be provided for DNA assays, protein assays, synthesis assays, petrochemical assays, and more as described in FIG. 5. Users can use a plugin creation interface (506) to design plugins for use with particular or custom assays. They can be stored in the local device Library (200), Intranet Network Library (120), or Extranet Main Network Library (160) to be shared with the global community as well as other locations.

comparing the usage data with each feature associated with the first client to determine whether each figure associated with the first client is utilized by the first client; Thomas [0289] teaches the monitoring system of the invention enables analysts to view a history of activity by a single user. This includes the following presentations: [0290] Usage Histogram: For a given duration of time the total usage of each application the user used is displayed. Also displayed is the idle time (the time a user was logged in but performed no system interactions). [0291] Usage Comparison: Compare user's usage histograms over multiple periods of time (one day vs. another, or morning vs. afternoon). [0292] Application Usage: For a specific application used by the user, the analyst can display the data that represents how the user used the application (which portions of the application the user used).

Aklian Fig. 23, Fig 24, Fig 27A and 27B, [0127, 0138 and 0143]

for each feature associated with the first client and utilized by the first client, modifying the template feature map to include a second action on the template feature map near each feature associated with the first client and utilized by the first client; Aklian Fig. 23, Fig 24, Fig 27A and 27B, [0127, 0138 and 0143]

and sending the modified template feature map. 
Aklian Fig. 23, Fig 24, Fig 27A and 27B, [0127, 0138 and 0143]

Thus at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Thomas with Aklian [0013] to allow for rapid documentation where linked elements, operations, and plug-in properties are updated by the user and generate a full-detail report via a transaction log file.

Claim 2. The method of claim 1, wherein the usage data includes a listing of data resulting from processing instructions associated with the functions, the usage data represented in a listing of data separated by each function.  Aklian Fig. 23, Fig 24, Fig 27A and 27B

Claim 3. The method of claim 2, wherein usage data associated with each function is included in a row of the listing of data. Aklian Fig. 23, Fig 24, Fig 27A and 27B

Claim 4. The method of claim 1, wherein the usage data is received at an operator device from a network-accessible server system configured to process instructions relating to each function and generate the usage data.  Aklian Fig. 23, Fig 24, Fig 27A and 27B

Claim 5. The method of claim 1, wherein each feature is associated with a portion of the template map and wherein each portion is associated with a corresponding part of the usage data.  Aklian Fig. 23, Fig 24, Fig 27A and 27B

Claim 6. The method of claim 1, wherein comparing the usage data with each feature included in the template feature map to determine whether each feature is associated with the first client includes determining whether the usage data includes any entries associated with a first feature, wherein the first feature is included as one of the features associated with the first client based on determining that usage data includes at least one entry associated with the first feature. Aklian Fig. 23, Fig 24, Fig 27A and 27B

Claim 8. The method of claim 1, wherein modifying the template feature map to include the first action includes any of removing all features not associated with the first client or adding a first mark near each feature associated with the first client, the first mark indicative that each marked feature is available to the first client. Aklian Fig. 23, Fig 24, Fig 27A and 27B, [0127, 0138 and 0143]

Claim 9. The method of claim 1, wherein modifying the template feature map to include the second action includes at least one of: adding a second mark to each feature associated with the first client and utilized by the first client, the second mark indicating that each feature is utilized by the first client; and adding a third mark to each feature associated with the first client and not utilized by the first client, the third mark indicating that each feature is not utilized by the first client. Aklian Fig. 23, Fig 24, Fig 27A and 27B, [0127, 0138 and 0143]

Claim 16. It really differs from claim 1 in that it is a method receiving a request to generate the modified feature map specific to the client Thomas [0089], [0208] and Table 00015 and 00019, [0335]. The remaining limitations of claim 16 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 17. See the analysis of claims 2 and 3 herein above. 
Claim 18. See the analysis of claim 6 herein above.

Allowable Subject Matter
Claims 7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The innovation that makes claims 7 and 19 allowable is “determining whether the usage data includes any non-zero entries associated with a first feature, wherein the first feature is included as one of the features associated with the first client and utilized by the first client based on determining that the usage data includes at least one non-zero entry associated with the first feature”.
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The innovation that makes claims 7 and 19 allowable is “responsive to determining that any of the third party usage data is associated with the third party feature, modifying the template feature map to include the first action on the template feature map near the third party feature”.
Claims 11-15 are allowed.
The innovation that makes claim 11 allowable is “for all features available to the client, determine whether the usage data includes any non-zero entries relating to each feature; upon determining that the usage data includes any non-zero entries relating to each feature, modifying the template feature map to include a second marking on the template feature map near each feature indicative that each feature is utilized by the client, the modified feature map specific to the client including the modified template feature map”
 Claims 12-15 are allowed because they are dependents of claim 11. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661